Newman, J.
In accordance with stipulation of counsel that the items of merchandise marked “A”, covered by the foregoing protests, consist of inner tubes similar in all material respects to those the subject of Seedman International Corp. et al. v. United States (60 Cust. Ct. 127, C.D. 3285); that the items of merchandise marked “B” consist of rim strips or rim tapes or rim bands or flaps; that said *1074merchandise is composed of synthetic rubber of the butyl type and contains over 20 percent free carbon by weight; and that said merchandise is not dedicated to use with bicycles, but is commercially used as parts of other articles such as delivery tricycles, motorized bicycles, adult tricycles, and other three-wheeled vehicles, the claim of the plaintiffs was sustained.